Name: Council Decision of 14 May 1991 extending to Czechoslovakia, Bulgaria and Romania, Decision 90/62/EEC granting the Community guarantee to the European Investment Bank against losses under loans for projects in Hungary and Poland
 Type: Decision
 Subject Matter: Europe;  EU finance;  political geography;  financial institutions and credit
 Date Published: 1991-05-18

 Avis juridique important|31991D025291/252/EEC: Council Decision of 14 May 1991 extending to Czechoslovakia, Bulgaria and Romania, Decision 90/62/EEC granting the Community guarantee to the European Investment Bank against losses under loans for projects in Hungary and Poland Official Journal L 123 , 18/05/1991 P. 0044 - 0044 Finnish special edition: Chapter 1 Volume 2 P. 0137 Swedish special edition: Chapter 1 Volume 2 P. 0137 COUNCIL DECISION of 14 May 1991 extending to Czechoslovakia, Bulgaria and Romania Decision 90/62/EEC granting the Community guarantee to the European Investment Bank against losses under loans for projects in Hungary and Poland (91/252/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Council at its meeting of 28 April 1990 agreed that action within the framework of the G-24 should be extended to the other central and east European countries; Whereas the Ministers of the G-24 in their meeting on 4 July 1990 welcomed the Commission's action plan, which envisages, among others, loans from the European Investment Bank, hereafter referred to as 'the Bank'; Whereas the arrangements set out in Decision 90/62/EEC (3) for finance by the Bank for projects in Poland and Hungary should be extended to include projects, notably in the field of infrastructure, to be carried out in Czechoslovakia, Bulgaria and Romania; Whereas the Council has invited the Bank, and the Bank has agreed, to make available loans for projects in Czechoslovakia, Bulgaria and Romania under the guarantee provided in this Decision; Whereas Decision 90/62/EEC should therefore be amended, HAS DECIDED AS FOLLOWS: Sole Article Decision 90/62/EEC is hereby amended as follows: 1. All references to 'Hungary and Poland' shall henceforth be to 'Hungary, Poland, Czechoslovakia, Bulgaria and Romania'. 2. All references to 'the two countries' shall henceforth be to 'the five countries'. Done at Brussels, 14 May 1991. For the Council The President J. F. POOS (1) OJ No C 242, 27. 9. 1990, p. 15. (2) OJ No C 72, 18. 3. 1991. (3) OJ No L 42, 16. 2. 1990, p. 68. COUNCIL DECISION of 14 May 1991 extending to Czechoslovakia, Bulgaria and Romania Decision 90/62/EEC granting the Community guarantee to the European Investment Bank against losses under loans for projects in Hungary and Poland (91/252/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Council at its meeting of 28 April 1990 agreed that action within the framework of the G-24 should be extended to the other central and east European countries; Whereas the Ministers of the G-24 in their meeting on 4 July 1990 welcomed the Commission's action plan, which envisages, among others, loans from the European Investment Bank, hereafter referred to as 'the Bank'; Whereas the arrangements set out in Decision 90/62/EEC (3) for finance by the Bank for projects in Poland and Hungary should be extended to include projects, notably in the field of infrastructure, to be carried out in Czechoslovakia, Bulgaria and Romania; Whereas the Council has invited the Bank, and the Bank has agreed, to make available loans for projects in Czechoslovakia, Bulgaria and Romania under the guarantee provided in this Decision; Whereas Decision 90/62/EEC should therefore be amended, HAS DECIDED AS FOLLOWS: Sole Article Decision 90/62/EEC is hereby amended as follows: 1. All references to 'Hungary and Poland' shall henceforth be to 'Hungary, Poland, Czechoslovakia, Bulgaria and Romania'. 2. All references to 'the two countries' shall henceforth be to 'the five countries'. Done at Brussels, 14 May 1991. For the Council The President J. F. POOS (1) OJ No C 242, 27. 9. 1990, p. 15. (2) OJ No C 72, 18. 3. 1991. (3) OJ No L 42, 16. 2. 1990, p. 68.